Title: From James Madison to Charles Pinckney, 6 January 1804
From: Madison, James
To: Pinckney, Charles



Sir,
Department of State January 6. 1804
Messrs Wells of Boston, who are interested in the affair of the twelve bills now under the charge of Mr Richard Hughes in Spain, have requested that the application you have made to the Spanish Government for relief might be strengthened by instructions from this Department. On examining the case, it does not distinctly appear, whether the Governor of Cadiz, in suspending the recourse of the holders of the Bills upon the indorsees acted according to the principles and usages of the mercantile law of Spain or arbitrarily and in contravention of it. On the first supposition there would be no room for the interposition of this Government, since those who enter into contracts within a foreign Country with subjects or residents of that Country are presumed to be acquainted with the laws respecting them and are precluded from complaining against their operation. But, if on the other hand the interference of the Governor was partial and unauthorized by the general laws of Spain, you cannot too strongly enforce upon the Government its obligation to comply with the 20th article of the Treaty. In another view of the subject it may also be in your power to aid the holders of these bills, conformably with usage. Should, as is probable, the obtaining of a moratoria or the extension of its dilatory effect to the indorsees be an extraordinary favor to be obtained only thro’ the influence of individuals of rank, you may very properly use your own as a counterpoise to promote the ends of justice. I have the honor to be &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); Tr (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 38).



   
   See John and Samuel Welles to JM, 24 Nov. (two letters) and 30 Nov. 1803.



   
   For Article 20 of the Treaty of San Lorenzo (1795), see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:334–35.


